DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 07/15/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miura, U.S. Pub. No. 2021/0082895.
Regarding claim 1, Miura discloses a stacked semiconductor package comprising (Fig. 1):
a substrate,
a first chip 20 mounted on the substrate,
at least one spacer 70-1, 70-2 mounted on the substrate and disposed on at least one side of the first chip,
at least one gap, each one of the at least one gap formed between a corresponding one of the at least one spacer and a corresponding one of the at least one side of the first chip (Fig. 1), 
a second chip (40-1 to 40-8) mounted on the first chip and the at least one spacer, and an encapsulation 50 formed on the substrate to encapsulate the first chip, the at least one spacer and the second chip and filling the at least one gap, wherein the material of the encapsulation and the at least one spacer are the same ([0027], [0036], [0076], both formed by polyimide resin). 
Regarding claim 2, Miura discloses the first chip is mounted on the substrate via a first adhesive layer [0076], the spacer is mounted on the substrate via a second adhesive layer 30-1, and the second chip via a third adhesive layer 30-3 (Fig. 1).
Regarding claims 3-4, Miura discloses the at least one spacer is as wide as a side of the second chip and as thick as the first chip (Fig. 1).
Regarding claims 5-8, Miura discloses the substrate has 2 spacers mounted on two opposite sides of the first chip and 2 gaps in between the spacer and the chip and the second chip mounted on the chip and 2 spacers (Fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818